DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-19 are pending. 

Drawings
The drawings are objected to because in Fig. 1D, “Find dust adsorption” appears to be a misspelling of “Fine dust adsorption.” See [0056]: “fine PM particles.”
The drawings are objected to because in Figs. 1E and 5, “mn/m” appears to be a misspelling of “mN/m.” See, for example [0054]: “0 mN/m.”
The drawings are objected to because the text in Fig. 1D is generally not clear. Applicant is respectfully advised to provide a replacement drawing sheet with clearly legible text. All drawings must be made by a process which will give them satisfactory reproduction characteristics, and characters must be plain and legible. See 37 CFR1.84 (l), (p).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 11, 15-16, and 19 are objected to because of the following informalities:  
Claim 4: Applicant is respectfully advised to provide the missing article (i.e., “having a low surface energy”) to improve clarity.
Regarding claim 11, “the device further comprise” appears to be a typographical error for “the device further comprises.”
Claim 15: Claim 4: Applicant is respectfully advised to provide the missing article (i.e., “a fabric, a mesh, a non-woven fabric, or a metal mesh structure”).
Claim 16: Applicant is respectfully advised to amend the claim to “composed of a respective substrate and a respective liquid layer” since each combination is presumed to include different substrates and liquid layers.
Claim 19: In line 5, “to surround the surface modifying” appears to be a misstatement of “to surround the surface modifying layer.”
Appropriate correction is required.

Claim Interpretation
Claim 1 recites, “[a] particulate matter (PM) capturing and collecting filter device having a target-coated liquid film.” The phrase “target-coated liquid film” is interpreted in view of the specification ([0059]: “When the liquid material is coated on the substrate surface as configured above, the liquid film is stably implemented on the PM particle capturing and collecting region, while dewetting occurs on the surrounding region of the substrate surface around the PM particle capturing and collecting region and thus the coating is not formed thereon. In this way, a target coating is achieved.”) as a liquid film coating implemented on a PM particle capturing and collecting region which can be regarded as a coated target.
Claim 19 is interpreted in like manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The claim recites, “[a] particulate matter (PM) capturing and collecting filter device having a target-coated liquid film, the device comprising . . . a liquid layer coated on the substrate while the surface modifying layer is impregnated with the liquid layer.” These limitations are unclear for the following reasons:
The claim does not relate the “liquid layer” to the “target-coated liquid film,” so it is unclear if these are different names for the same feature, of if they are different features. For the purposes of examination only, the claim will be interpreted as “a liquid layer coated on the substrate while the surface modifying layer is impregnated with the liquid layer to form the target-coated liquid film.” It is noted that the preamble of claim 1 is regarded as reciting necessary structure of the device since “liquid film” provides an antecedent for claim 14.
It is unclear how the term “while” limits the recited structure of the device. The term while joins phrases using the verbs “coated” and “impregnated,” which both suggest completed actions, but “while” suggests and ongoing action. The claim is therefore narrative and unclear. For the purposes of examination only, the claim will be interpreted as reciting, “a liquid layer that coats the substrate and impregnates the surface modifying layer
Claims 2-18 are rejected because of their dependence from claim 1.
Claim 4: The term “low surface energy” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that claim 5 is not regarded as indefinite because the surface energy is quantified. For the purposes of examination only, “low surface energy” will be interpreted as 40 mN/m or lower, consistent with claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsumi et al. (US 6,336,947 B1, hereinafter “Atsumi”).
Regarding claim 1, Atsumi discloses an air filter element 1 for catching carbon dust (Abstract; col. 2, lines 42-43) on a surface of exuded oil (col. 2, lines 62-65) (i.e., a particulate matter (PM) capturing and collecting filter device having a target- coated liquid film) comprising:
a second filter layer 12 comprising a non-woven fabric or a filter paper (Fig. 2A; col. 2, lines 51-52) (i.e., a substrate);
an oil repellent layer 11a or a water repellent layer 11a, which is impregnated with an oil repellent agent or a water repellent agent (col. 2, lines 54-55) (i.e., a surface modifying layer formed on the substrate); and
a first filter layer 11 in which a filter paper is impregnated with oil (col. 2, lines 49-50), wherein the repellent layer 11a can control the transfer of oil to the second filter layer (col. 2, lines 58-61) (i.e., a liquid layer coated on the substrate while the surface modifying layer is impregnated with the liquid layer).
Atsumi discloses all the limitations of claim 1.

Regarding claim 2, the second filter layer 12 has a pore size between 80 μm and 200 μm (i.e., the substrate is a porous substrate).

Regarding claim 11, Atsumi discloses a frame member 2 about the periphery of the filter element 1, (i.e., a holder disposed to surround at least a portion of an outer periphery of the liquid layer).

Regarding claim 15, Atsumi discloses that the second filter layer 12 comprises a non-woven fabric (Fig. 2A; col. 2, lines 51-52).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsumi, and as evidenced by Murahara (US 2016/0186334 A1, hereinafter “Murahara”).
Atsumi teaches that where the layer 11a is an oil repellent layer, the oil repellent layer can be a fluorine contained resin (col. 3, lines 1), and fluororesins were known to have a surface tensions of 28.5 dyne/cm (28.5 mN/m), as evidenced by Murahara ([0075], col. 2) (i.e., wherein the surface modifying layer is made of a material having a surface energy of 40 mN/m or lower).

Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsumi, and as evidenced by O'Lenick (2010, Comparatively Speaking: Lowering Surface Tension in Water vs. Oil. Cosmetics & Toiletries).
Atsumi teaches that the first filter layer is impregnated with oil (col. 3, lines 53-54), which was known in the art to have a surface tension of 30-35 dynes/cm (30-35 mN/m), as evidenced by O’Lenick (i.e., the liquid layer is made of a hydrophobic liquid material having low surface energy; the liquid material has a surface energy of 40 mN/m or lower).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi, and as evidenced by Murahara and O’Lenick.
Atsumi teaches that the first filter layer is impregnated with oil (col. 3, lines 53-54), which was known in the art to have a surface tension of 30-35 dynes/cm (30-35 mN/m), as evidenced by O’Lenick, and a fluorine contained resin for use as the oil repellent agent (col. 3, lines 1), and fluororesins were known to have a surface tensions of 28.5 dyne/cm (28.5 mN/m), as evidenced by Murahara ([0075]), so it would have been prima facie obvious to provide a filter wherein a difference between a surface energy of the liquid layer and a surface energy of the surface modifying layer is 10 mN/m or lower. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). In addition, Atsumi teaches that the property of repelling oil can control the transfer of oil (col. 2, lines 58-61), so the skilled practitioner would have been motivated to optimize the surface energy/oil repellency of the oil repellent agent, i.e., so that a difference between a surface energy of the liquid layer and a surface energy of the surface modifying layer is 10 mN/m or lower (claim 6), or 5 mN/m or lower (claim 7). See MPEP 2144.05(II). 

Additional Claim Objections
Claims 8-10, 12-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 8-10, 12-14, and 16-18. The concept of a particulate matter capturing and collecting filter device comprising:
a substrate;
a surface modifying layer formed on the substrate; and
a liquid layer that coats the substrate and impregnates the surface modifying layer (claim 1); 
wherein the device further comprises a surrounding portion coated on the substrate and surrounding the liquid layer (claims 8), or
further comprising a holder disposed to surround at least a portion of an outer periphery of the liquid layer (claim 11), wherein the holder or a coating thereon is made of a material having a surface energy lower than a surface energy of the liquid layer (claim 12), or wherein the holder has a tongs shape that contacts a bottom surface of the substrate and a top surface of the liquid film to support a combination of the substrate and the liquid layer impregnated into the surface modifying layer (claim 14), or
wherein the substrate is a porous substrate having a fabric, mesh, non-woven fabric, or metal mesh structure (claim 15), and wherein the device includes a stack of combinations, each combination being composed of the substrate and the liquid layer impregnated into the surface modifying layer (claim 16), or wherein the device further comprises a surrounding portion coated on the substrate and surrounding the liquid layer (claim 17), or
a method for manufacturing such a device with a surrounding portion that is made of a material having a surface energy lower than a surf ace energy of the surf ace modifying layer (claim 19) are considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Atsumi et al. (US 6,336,947 B1), which discloses an air filter for catching carbon dust (Abstract) on a surface of exuded oil (col. 2, lines 62-65) comprising:
a second filter layer 12 comprising a non-woven fabric or a filter paper (Fig. 2A; col. 2, lines 51-52) (i.e., a substrate);
an oil repellent layer 11a or a water repellent layer 11a, which is impregnated with an oil repellent agent or a water repellent agent (col. 2, lines 54-55) (i.e., a surface modifying layer formed on the substrate); and
a first filter layer 11 in which a filter paper is impregnated with oil (col. 2, lines 49-50), wherein the repellent layer 11a can control the transfer of oil to the second filter layer (col. 2, lines 58-61) (i.e., a liquid layer coated on the substrate while the surface modifying layer is impregnated with the liquid layer). 
Atsumi also teaches a frame member 2 (Fig. 1; col. 2, lines 42-43). 
However, Atsumi does not suggest a surrounding portion coated on the substrate and surrounding the liquid layer, or a holder or a coating thereon that is made of a material having a surface energy lower than a surface energy of the liquid layer, or a holder having a tongs shape, or a stack of combinations, each combination being composed of the substrate and the liquid layer impregnated into the surface modifying layer, or a surrounding portion that is made of a material having a surface energy lower than a surf ace energy of the surf ace modifying layer.
Claims 8-10, 12-14, and 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772